Citation Nr: 1643269	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-25 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to a rating in excess of 10 percent for right knee traumatic arthritis and chondromalacia.

3.  Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis and chondromalacia.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to service connection for a depressive disorder.

6.  Entitlement to service connection for an alcohol-related disorder, to include as secondary to a depressive disorder.

7.  Entitlement to service connection for a bilateral hand disorder, to include arthritis and carpal tunnel syndrome.

8.  Entitlement to service connection for a prostate disorder, to include residuals of prostate cancer, benign prostatic hypertrophy, and prostatitis.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to May 1986. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the electronic claims file.

In the February 2010 rating decision, the RO denied entitlement to service connection for enlarged prostate/prostate cancer.  The medical evidence shows diagnoses of residuals of prostate cancer, benign prostatic hypertrophy, and prostatitis.  Therefore, the issue on appeal includes those three disorders.

In the February 2010 rating decision, the RO denied entitlement to service connection for bilateral hand arthritis.  At the Board hearing, the Veteran indicated that he now has carpal tunnel syndrome.  Hearing transcript, page 29.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal regarding the hands includes carpal tunnel syndrome.

In the February 2010 rating decision, the RO denied entitlement to service connection for alcoholism on a direct basis.  A March 2009 VA treatment record reveals that a doctor stated that he anticipated some improvement regarding the Veteran's alcohol abuse if his depression could get under better control.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Pursuant to Schroeder, the Board will consider whether the alcohol-related disorder is secondary to the depressive disorder.

In light of the above, the issues are as stated on the first two pages of this decision.

In September 2016, the representative waived initial consideration by the agency of original jurisdiction (AOJ) of evidence received since a February 2014 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).

All issues except entitlement to an increased rating for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular rating for bilateral tinnitus.

2.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for bilateral tinnitus is inadequate.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained service treatment records and VA treatment records.  The RO also obtained records from the Social Security Administration.  The RO afforded the Veteran a VA examination in September 2009.  The Board notes that the September 2009 VA examination report provides sufficient clinical findings so as to allow the Board to determine whether an extraschedular rating for tinnitus is warranted.  Therefore, the Board finds that this examination report is adequate on which to base a decision.


Analysis

Ten percent is the maximum schedular rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260. Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2); 68 Fed. Reg. 25822 (June 2003); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

The Veteran is receiving the maximum schedular rating for tinnitus.  Thus, a higher schedular rating is not warranted.  Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - ringing in the ears - with the established criteria shows that the rating criteria more than reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of the disability based upon recurrent tinnitus, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.  Turning to the Veteran's functional impairment, the September 2009 VA examiner noted that the effect on his daily activity is moderate especially in background noise settings.  At the Board hearing, the Veteran testified that the ringing in the ears interferes with his sleep.  He stated that he slept with the television on to help him sleep.  The Veteran was advised that he could file a claim for secondary service connection if he believed he had a sleep disorder as the result of his tinnitus.  Even with consideration of these functional impairments, the Board still finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that an extra-schedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral tinnitus is inadequate.

For the reasons and bases set forth above, the Board concludes that the most probative evidence weighs against finding that a rating in excess of 10 percent for bilateral tinnitus is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral tinnitus is denied.

REMAND

At the hearing, the Veteran testified that his knees had worsened since a December 2010 VA examination.  Hearing transcript, pages 3, 6.  Moreover, the Veteran underwent a total knee replacement for the left knee in March 2016.  Therefore, another VA examination for the knees is warranted.

By the same token, the Veteran testified that his hearing loss had worsened since a September 2009 VA examination and that he now wears hearing aids.  Id. at 8-9.  Hence, another VA examination is necessary.

The Veteran testified that his in-service alcohol use was the initial manifestation of his depressive disorder and that he was evaluated by psychiatrists, once at Fort Bragg and later at Fort Jackson with the latter evaluation being part of a requirement to be a drill sergeant as opposed to being for treatment purposes.  Id. at pages 19-23.  The Veteran had a VA examination in December 2010 wherein he was diagnosed with depression and alcohol dependence.  In light of this determination, a VA examination is necessary to determine whether his depressive disorder is related to active service and whether the alcohol-related disorder is related to the depressive disorder.  Additionally, the Veteran testified that he sought treatment in 1996 at Duke University for his mental health, and at the Hillandale Clinic for alcoholism.  Such records should be requested on remand.  

The Veteran claims that his bilateral hand disorder is secondary to in-service cold exposure.  During his December 2010 VA examination, the Veteran was not diagnosed with a disability related to his hands.  However, decreased manual dexterity and pain were noted.  It does not appear that the examiner addressed the Veteran's contention that he has a disability related to cold weather exposure.  Thus, a VA examination addressing whether the hand disorder is related to in-service cold exposure is necessary.

The Veteran testified that Dr. Byrd related his hand disorder to in-service cold exposure.  Id. at 30.  The AOJ should afford the Veteran the opportunity to submit a medical opinion relating his hand disorder to in-service cold exposure.
The Veteran testified that his prostate cancer is due to in-service exposure to JP-4 jet fuel.  Id. at 11.  Another VA examination is required to determine whether the prostate cancer is related to that in-service exposure to JP-4 jet fuel.

As for the TDIU claim, VA treatment records reflect that in 2016 the Veteran owns a hog farm.  Accordingly, the AOJ should ask the Veteran to provide income information regarding being a self-employed hog farmer.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

In light of the claims being remanded for the above-mentioned reasons, the AOJ should obtain any additional records from the Durham VA Medical Center since June 2016.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Obtain income information regarding the Veteran being a self-employed hog farmer.

3.  Ask the Veteran to identify all treatment for his knee, hand, lumbar spine, hip, and right shoulder disorders; hemorrhoids; hearing loss; prostate disorders; and psychiatric disorders.  Obtain all identified records.  
In particular, as the Veteran to provide releases in order to obtain records from Duke University where he reported receiving treatment in 1996, and from Hillandale Clinic for his mental health/alcoholism.

The Veteran indicated that Dr. Byrd has related his in-service cold weather exposure to a bilateral hand disability.  However, such is not of record.  The AOJ should inform the Veteran that he may submit a medical opinion, such as one from Dr. Byrd, relating his bilateral hand disorder to in-service cold exposure.

Regardless of the Veteran's response, obtain all treatment records from the Durham VA Medical Center since June 2016.

4.  After the development in 1-3 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right and left knees.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner is asked to describe any instability in the Veteran's knees.

c)  The examiner should comment on the functional impairment from the service-connected total knee arthroplasty of the left knee and the service-connected right knee traumatic arthritis with chondromalacia.

5.  After the development in 1-3 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  The examiner is to provide a detailed review of the pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss, to include the impact on the Veteran's ability to work.  

6.  After the development in 1-3 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any depressive disorder and alcohol-related disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 
A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  For any current depressive disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service (September 1972 to May 1986).

b)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the alcohol-related disorder was (1) caused by or (2) aggravated by the depressive disorder.

If the examiner finds that the alcohol-related disorder was aggravated by the service-connected depressive disorder, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

7.  After the development in 1-3 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of the residuals of prostate cancer and the benign prostatic hypertrophy and prostatitis that the Veteran had in 2009.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  For the current residuals of prostate cancer, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service (September 1972 to May 1986), to include exposure to JP-4 jet fuel.

b)  For the benign prostatic hypertrophy that the Veteran had in 2009, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service (September 1972 to May 1986), to include exposure to JP-4 jet fuel.

c)  For the prostatitis that the Veteran had in 2009, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service (September 1972 to May 1986), to include exposure to JP-4 jet fuel.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

8.  After the development in 1-3 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any bilateral hand disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

For any current bilateral hand disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service (September 1972 to May 1986), to include his in-service exposure to cold temperatures.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

9.  Thereafter, the AOJ should take any additional development necessary before adjudicating the claim for TDIU, to include scheduling examinations to assess the current severity of any service-connected disability, and impact on the Veteran's ability to work.  

10.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


